923 N.E.2d 418 (2010)
In the Matter of Trina SAUNDERS, Respondent.
No. 49D00-0911-DI-528.
Supreme Court of Indiana.
March 22, 2010.

PUBLISHED ORDER CERTIFYING TERMINATION OF NONCOOPERATION SUSPENSION
Pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Disciplinary Commission concerning a grievance filed against Respondent. On March 19, 2010, the Executive Secretary of the Disciplinary Commission filed a "Certificate of Compliance," stating that Respondent has now fully cooperated with its investigation. Pursuant to Admission and Discipline Rule 23(10)(f)(3), Respondent's suspension from the practice of law terminated as of the date the certificate was filed.
The Court therefore ORDERS that Respondent's suspension from the practice of law for failure to cooperate in this case be shown as terminated as of March 19, 2010, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect.
Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent's failure to pay any outstanding costs assessed in this case by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.